      Case 3:21-cv-00386-CWR-LGI Document 8-1 Filed 08/14/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION

RAE ANDREACCHIO                                                              PLAINTIFF

VS.                                      CIVIL ACTION NO.:        3:21-cv-00386-CWR-LGI

KAREN YAX
a/k/a “The Critical Kay”                                                   DEFENDANT


                      DECLARATION OF MATTHEW WILSON
                         PURSUANT TO 28 U.S.C. § 1746


       1.     That I, MATTHEW WILSON, am over the age of eighteen years and am

competent to testify about the matters set forth in this Declaration.

       2.     That I am the attorney for the Plaintiff, RAE ANDREACCHIO, in the above-

styled and numbered case.

       3.     That on August 13, 2021, at 8:27 p.m. CDT, I emailed the Defendant,

KAREN YAX, my client’s Rule 26(a) disclosures and then filed a corresponding Notice of

Service with this Court’s Electronic Case Filing (“ECF”) system at 8:31 p.m. CDT.

       4.     That the Defendant responded, saying, “I am tired of repeating myself. I

am not voluntarily submitting to the jurisdiction of Mississippi. Stop harassing me.”

       5.     That I prepared a first draft of Plaintiff’s Supplemental Motion to Compel

along with a Good Faith Certificate. A true and correct copy of the Good Faith Certificate

is depicted on the next page of this Declaration




                                         Page 1 of 4
Case 3:21-cv-00386-CWR-LGI Document 8-1 Filed 08/14/21 Page 2 of 4




                                                                     .




                            Page 2 of 4
      Case 3:21-cv-00386-CWR-LGI Document 8-1 Filed 08/14/21 Page 3 of 4




       6.     That on August 14, 2021, at 3:34 a.m. CDT, I delivered the first draft of the

aforesaid motion along with the aforesaid Good Faith Certificate to Defendant pursuant

to Local Rule 37(a) to obtain her signature.

       7.     That on August 14, 2021, at 9:35 a.m., I received the following email from

the Defendant:




                                        Page 3 of 4
      Case 3:21-cv-00386-CWR-LGI Document 8-1 Filed 08/14/21 Page 4 of 4




       8.     As evidenced by the Plaintiff’s previous Motion to Compel, the Defendant

is adamantly refusing to cooperate with the undersigned counsel regarding the Court’s

Initial Order and the Court’s rules concerning initial disclosures.       Moreover, the

Defendant’s blatant disregard of the Court’s rules – in advance of a telephonic hearing to

which she has been summoned, no less – is contumacious and willful. Therefore, Plaintiff

seeks appropriate sanctions to deter this behavior in the future.

       9.     That I have spent 2.5 hours drafting (a) emails to the Defendant, (b) this

motion, and (c) all accompanying exhibits. Although I am not billing the Plaintiff hourly

in this matter, my typical rate is $200.00.


       I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.


                                                        Executed on August 14, 2021

                                                        /s/ Matthew Wilson
                                                        ____________________________
                                                        Matthew Wilson




                                          Page 4 of 4
